DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	 This Office Action is responsive to the amendment field on 03/01/2021.  Claims 1-13, 15-21, of which claims 1, 10 and 18 are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 14 is acknowledged. 

	Rejection/objection of claims 14 is rendered moot in view of their cancellation by the applicant’s amendment.

	Claim objections are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 112(b) are withdrawn in view of the amendment.

Response to Arguments
	 Applicant’s arguments with respect to claim   Claims 1-13, 15-20 have been considered but are moot in view of the new ground(s) of rejection.

Furthermore, the following is noted:

	 Applicant’s Argument: “The Applicant submits that Johnson fails to teach at least those amended features of independent claim 1. Accordingly, the Applicant respectfully submits that independent claim 1, as amended, is patentable over the asserted art, and withdrawal of the rejection of independent claim 1 is respectfully requested." (Remarks, lines 5-8 of page 11)

Examiner Response: Examiner respectfully disagrees. Applicant’s argument is based on the newly amended limitations, which are addressed in a new ground(s) of rejection presented in this Office action below.

	 Applicant’s Argument: “Each of claims 2-9 and 21 depends either directly or indirectly from independent claim 1, and is submitted to be patentable for at least the reasons supporting the patentability of independent base claim 1." (Remarks, lines 9-11 of page 11)
Examiner Response: Applicant confines his arguments to the patentability of independent claims and does not provide additional arguments addressing the limitation of dependent claims, which are the limitations not already addressed in the independent claim. Accordingly, dependent claims 2-9 and 21 are grouped together and rejected with independent claims 1, as reiterated in the new ground of rejection below. Applicant has waved separate argument of the patentability of the grouped claims in his reply filed on 03/01/2021. Consequently, such common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.  MPEP § 2144.03(C).

	 Applicant’s Argument: “The Applicant respectfully submits that a person of ordinary skill would readily appreciate that the cited portion of Johnson clearly fails to expressly teach monitoring a passageway to detect passage of an unauthorized person through the passageway, as recited in independent claim 10. Indeed, the Office Action itself concedes that "Johnson et al. do not expressly disclose monitoring, by at least one monitoring device, the passageway to detect passage of an unauthorized person through the passageway in response to controlling the lock mechanism allowing the authorized user to access the passageway." (See Office Action, p. 21) ... For at least the reasons set forth above, the Applicant respectfully submits that the asserted art fails to teach every feature recited in independent claim 10. Accordingly, the Applicant 

Examiner Response: Examiner respectfully disagrees with the Applicant’s assertion, because the Applicant has chosen not to address the fact that above discussed limitations of claim 10 (i.e., a monitoring device configured to monitor the passageway to detect passage of an unauthorized person through the passageway in response to allowing the authorized user to access the passageway), are the same the limitations of the rejected claim 8 (See last Office Action, p. 20), but inadvertently omitted from the rejection of claim 10. Therefore, it is reiterated in the new ground of rejection below.

	 Applicant’s Argument: “Additionally, each of claims 11-13 and 15-17 depends either directly or indirectly from claim 10, and is submitted to be patentable for at least the reasons supporting the patentability of independent base claim 10" (Remarks, lines 28-30 of page 12)

Examiner Response: Applicant confines his arguments to the patentability of independent claims and does not provide additional arguments addressing the limitation of dependent claims, which are the limitations not already addressed in the 

	 Applicant’s Argument: “The Applicant submits that Johnson fails to teach at least those amended features of independent claim 18. Accordingly, the Applicant respectfully submits that independent claim 18, as amended, is patentable over the asserted art, and withdrawal of the rejection of independent claim 18 is respectfully requested." (Remarks, lines 27-30 of page 13)---

Examiner Response: Examiner respectfully disagrees. Applicant’s argument is based on the newly amended limitations, which are addressed in a new ground(s) of rejection presented in this Office action below.

	 Applicant’s Argument: “Each of claims 19 and 20 depends either directly or indirectly from independent claim 18, and is submitted to be patentable for at least the reasons supporting the patentability of independent base claim 18." (Remarks, lines 31-33 of page 11)

Examiner Response: Applicant confines his arguments to the patentability of 

Claim Objections
	Claims 19-20 are objected to because of the following informalities: 
delete the phrase “; and analyze, by the mobile device, the captured biometric data” (lines 3-4 of claim 19), because it is repeated and redundant. 

Claim 20 is objected due to their dependency to the objected claim 19. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The test for enablement is whether Applicant's specification provides sufficient detail so one of ordinary skill in the art at the time of filing could make and use the full scope of the claimed invention without undue experimentation. In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); MPEP § 2164.01. To determine whether the amount of experimentation would be undue, or unreasonable, the Court of Appeals for the Federal Circuit has enumerated several non-exclusive factors, any of which may not apply in agiven case. In re Wands at 1404; MPEP § 2164.01(a). The factors include (A) the breadth , 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); MPEP § 2164.08. Moreover, "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement." Automotive Technologies International Inc. v. BMW of North America Inc., 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) 

Applicant's Specification must provide written description support for all that is claimed. See 35 USC § 112 ¶ 1; MPEP § 2163. Written description support requires a disclosure that would reasonably convey Applicant's possession of all claimed subject matter to one of ordinary skill in the art at the time of the invention. Ariad Pharm., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) (en banc); MPEP § 2163.  While written description support requires neither in haec verba description of the claim limitations nor any particular form of disclosure, all claim limitations must be equivalently described and not merely rendered obvious. Ariad at 1162. Accordingly, a See Hyatt v. Boone, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); In re Wright, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989); MPEP § 2163. 

Reasonable possession of a claimed invention is also not shown when the disclosure merely amounts to a hoped for result, instead of a specifically claimed invention. See University of California v. Eli Lilly, 43 USPQ2d 1398 (Fed Cir 1997). In Eli Lilly, the court held that where a specification merely includes generic statements that distinguish multiple genus by function alone, those statements are generally insufficient sources of written description support because they fail to define structures/identities of species within the genus. Patents must describe "an invention, not an indication of a result that one might achieve if one made that invention." Id. 

	Claims 1-9 and 21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not supported by the disclosure  as originally filed includes the added material as follows: "pre-authenticating, by an access control device, whether a user is authorized to access a passageway controlled by access control device based on credential data received from a mobile device of the user over a Bluetooth communication connection established between the mobile device and the access control device; determining, by a RADAR system, a location of the user relative to the passageway in response to pre-authenticating the user” (lines 3-8 of claim 1); “correlating, by the access control device, data from the RADAR system with signal strength of signals transmitted via the Bluetooth communication connection to reduce errors associated with determining the location of the user " (lines 1-4 of claim 21). Nowhere in the disclosure as originally filed, has such restriction been indicated.

It is noted that the specification, in regards to “pre-authentication”, merely disclose:
the access control device 102 may detect the presence of the wireless credential (e.g., via BLE communication) and pre-authenticate the user based on that credential. Further, the RADAR system 120 may classify an object in its field of view/propagation as "human." (¶[0021])

It is also noted that the specification, in regards to “correlation”, merely disclose:
"In some embodiments, the access control device 102 may correlate the RADAR system 120 data with signal strength (e.g., via BLE communication) to reduce (e.g., eliminate) errors associated with secure/unsecure side determinations." (¶[0021])

However, it is noted that the specification, in regards to  “multifactor authentication” disclose:
The access control device may be coupled to the barrier and may be configured to receive credential data from the user mobile device, determine whether a user is authorized to access a passageway secured by the barrier based on multifactor authentication of the user, wherein the multifactor authentication involves verification of the credential data received from the user mobile device and verification of biometric data of the user, determine whether the user intends to access the passageway based on an analysis of sensor data, and allow the user access to the passageway in response to a determination that the user is authorized to access the passageway and the user intends to access the passageway. (¶[0077])

Regarding claims 2-9, claims are rejected due to their dependency to the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific  at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2016/0189453 A1 to Johnson et al.

Regarding claim 18, Johnson et al. disclose a system, comprising: 
at least one processor (¶[0065] - “a processor”); and 
at least one memory comprising a plurality of instructions stored thereon that, in response to execution by the at least one processor (¶[0002] - "systems and methods with delegated access"; ¶[0065] - "The engine will typically include Software instructions that are stored in non-volatile memory (also referred to as secondary memory). When the software instructions are executed, at least a subset of the software instructions can be loaded into memory (also referred to as primary memory) by a processor. The processor then executes the Software instructions in
memory."; Fig. 20), causes the system to: 
determine whether a user is authorized to access a passageway controlled by an access control device based on credential data received from a mobile device of the user and biometric data of the user (¶[0206] - "During the pairing process 138, the intelligent door lock system 100 and mobile or computing device 210 can be paired to each other and also authenticated by the intelligent door lock system back-end 68. Thus, as shown in FIG. 20 during the pairing process, the intelligent door look system 100 is powered on and becomes discoverable, while the mobile or computing device 210 communicates with the intelligent door lock system back-end 68, and has its credentials validated and authenticated."; ¶[0341] - "an authorization sensing device (motion detection device) 10(g) which can be long range, short range, and both and the like. As non-limiting examples the authorization sensing device 10(g) can be one or more of a device to sense key fobs/key cards, mobile devices 210, microchips, devices to sense biometrics,"; see, also, Fig. 20); 

(¶[0007] - "Another object of the present invention is to provide systems and methods to automatically lock and unlock a door to a dwelling user, resource owner, or end-user based on user intent without any direct user action being taken to do so."; ¶[0343] – motion detection devices 10(g) include but are not limited to Infrared (passive and active sensors); optics (video and camera systems); radio frequency energy (radar ... "; ¶[0345] - "As a non-limiting example the first distance for the motion detection device 10(g) to detect approach of an individual is 5 meters, 10 meters and the like and the first trigger is at 10 meters, 5 meters and the like."; Fig. 34).;

determine whether the user intends to access the passageway based on the location of the user relative to the passageway (¶[0007] - "Another object of the present invention is to provide systems and methods to automatically lock and unlock a door to a dwelling user, resource owner, or end-user based on user intent without any direct user action being taken to do so."; ¶[0345] - "As a non-limiting example the first distance for the motion detection device 10(g) to detect approach of an individual is 5 meters, 10 meters and the like and the first trigger is at 10 meters, 5 meters and the like."; Fig. 34); 
control a lock mechanism of an access control device to allow the user access to the (¶[0208] - "The application on the mobile or computing device 210 detects the intelligent door look system 100 and a communications session can be initiated. The token, illustrated as a key 118 in FIG. 20, is exchanged and the lock is triggered to unlock automatically."; Fig. 20).
Johnson et al. disclose a radar in place of disclosing a LIDAR. However, use of LIDAR to perform features of radar is well known in the art, as also admitted by the applicant (“Light Detection and Ranging (LIDAR) system configured to perform one or more of the features of the RADAR system 120 described herein”, ¶[0023] of the specification). Furthermore replacing  a radar with a LIDAR define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such replacement appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to try to choose from a finites number of ways to determine location of the user, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

	Claims 10, 11, 13, 15-17 and 19are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2016/0189453 A1 to Johnson et al. in view of U.S. Patent Application Publication No. US 2016/0055692 A1 to Trani (see IDS mailed on 04/23/2020)

Regarding claim 10, Johnson et al. disclose a system for seamless access control (¶[0002] - "systems and methods with delegated access"; Fig. 20), the system comprising: 
a user mobile device (¶[0206] - “mobile or computing device 210”); a barrier (¶[0206] - “a door to a dwelling”); 
an access control device coupled to the barrier and configured to (i) receive credential data from the user mobile device, (ii) determine whether a user is authorized to access a passageway secured by the barrier based on multifactor authentication of the user, wherein the multifactor authentication involves verification of the credential data received from the user mobile device and verification of biometric data of the user, (iii) determine whether the user intends to access the passageway based on an analysis of sensor data, and (iv) allow the user access to the passageway in response to a determination that the user is authorized to access the passageway and the user intends to access the passageway (¶[0007] - "Another object of the present invention is to provide systems and methods to automatically lock and unlock a door to a dwelling user, resource owner, or end-user based on user intent without any direct user action being taken to do so”; ¶[0206] - "During the pairing process 138, the intelligent door lock system 100 and mobile or computing device 210 can be paired to each other and also authenticated by the intelligent door lock system back-end 68. Thus, as shown in FIG. 20, during the pairing process, the intelligent door look system 100 is powered on and becomes discoverable, while the mobile or computing device 210 communicates with the intelligent door lock system back-end 68, and has its credentials validated and authenticated."; ¶[0208] - "The application on the mobile or computing device 210 detects the intelligent door look system 100 and a communications session can be initiated. The token, illustrated as a key 118 in FIG. 20, is exchanged and the lock is triggered to unlock automatically."; ¶[0341] - "an authorization sensing device (motion detection device) 10(g) which can be long range, short range, and both and the like. As non-limiting examples the authorization sensing device 10(g) can be one or more of a device to sense key fobs/key cards, mobile devices 210, microchips, devices to sense biometrics"; ¶[0343] - "motion detection devices 10(g) include but are not limited to Infrared (passive and active sensors); optics (video and camera systems); radio frequency energy (radar ... "; ¶[0345] - "As a non-limiting example the first distance for the motion detection device 10(g) to detect approach of an individual is 5 meters, 10 meters and the like and the first trigger is at 10 meters, 5 meters and the like."; Fig. 20, 34 ); and 
(¶[0208] - "The application on the mobile or computing device 210 detects the intelligent door look system 100 and a communications session can be initiated. The token, illustrated as a key 118 in FIG. 20, is exchanged and the lock is triggered to unlock automatically."; ¶[0343] - "motion detection , devices 10(g) include but are not limited to Infrared (passive and active sensors); optics (video and camera systems);.radio frequency energy (radar ... "; ¶[0345] - "As a non-limiting example the first distance for the motion detection device 10(g) to detect approach of an individual is 5 meters, 10 meters and the like and the first trigger is at 10 meters, 5 meters and the like."; Figs. 20 and 34). Johnson et al. do not expressly disclose monitoring, by at least one monitoring device, the passageway to detect passage of an unauthorized person through the passageway in response to controlling the lock mechanism allowing the authorized user to access the passageway.

However, Trani discloses monitoring, by at least one monitoring device, the passageway to detect passage of an unauthorized person through the passageway in response to controlling the lock mechanism allowing the authorized user to access the passageway (¶[0010] - "the location information can be used in conjunction with video data from video cameras to verify identities of the users carrying the fobs and track any other individuals. The video cameras are especially useful at detecting 'tailgating' by non-authorized users."; ¶[0118) - "if the verification and tracking system 115 authenticates two users and the video analysis system 120 verifies the identities of the two users, then the user information would correspond to the video identification. Conversely, if the verification and tracking system 115 authenticates two fobs (i.e., users), but the video analysis system 120 identifies different users, then the user information would not correspond to the video analysis. In an alternative embodiment, the video analysis system 120 may also identify that numbers of users do not correspond to the number of identified fobs. For example, if the verification and tracking system 115 authenticates two (2) fobs, but the video analysis system 120 identifies three users, then the user information would not correspond to the video identification. Returning to step 618 of FIG. 8, if the user information corresponds to the video analysis, then the video analysis system 120 sends a confirmation to the verification and tracking system 115 in step 622. In the next step 624, the verification and tracking system 115 sends a signal to the door controller 112 to unlock the door and grant access to the restricted area."; Fig. 8). It is desirable to avoid additional hardware and device for user identification. Therefore,  it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Johnson et al. with those of Trani in order to further improve access control by using biometric data captured by the mobile device to determine the 

Regarding claim 11, Johnson et al. in view of Trani disclose as stated in the rejection of claim 10, above. Johnson et al. also disclose wherein the user mobile device is configured to (i) capture the biometric data of the user, (ii) analyze the captured biometric data to determine an identity of the user, and (iii) transmit an instruction to the access control device based on the analysis of the captured biometric data (¶[0341] - "an authorization sensing device (motion detection device) 10(g) which can be long range, short range, and both and the like. As non-limiting examples the authorization sensing device 10(g) can be one or more of a device to sense key fobs/key cards, mobile devices 210, microchips, devices to sense biometrics,". 
Trani discloses wherein the user mobile device is configured to (i) capture the biometric data of the user, (ii) analyze the captured biometric data to determine an identity of the user, and (iii) transmit an instruction to the access control device based on the analysis of the captured biometric data (¶ [0054) - "the users would periodically authenticate themselves via the fingerprint reader integrated into the fobs or mobile computing devices 103."; Fig. 1 ). It is desirable to avoid additional hardware and device for user identification. Therefore,  it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Johnson et al. with those of Trani in order to further improve access control by using biometric data captured by the mobile device to determine the identity of the user instead of requiring an additional device to capture the biometric data used to determine the identity of the user.

Regarding claim 13, Johnson et al. in view of Trani disclose as stated in the rejection of claim 10, above.   Johnson et al. also disclose wherein the access control device comprises one of an exit device, a door closer, or an auto-operator (¶[0067] - "communicates with door systems to open and close doors").

Regarding claim 15, Johnson et al. in view of Trani disclose as stated in the rejection of claim 10, above.  Johnson et al. also disclose wherein the access control device is configured to move the barrier from a closed position to an open position to allow the user access to the passageway (¶[0067] - "communicates with door systems to open and close doors").

Regarding claim 16, Johnson et al. in view of Trani disclose as stated in the rejection of claim 10, above. Johnson et al. also disclose wherein the monitoring device comprises a camera configured to capture images of users in a vicinity of the passageway (see, e.g., para (0343] - "motion detection devices 10(g) include but are not limited to Infrared (passive and active sensors); optics (video and camera systems) ... "; see, also, Fig. 34). 
Trani also discloses a camera configured to capture images of users in a vicinity of the passageway and at least one counter configured to track a number of persons that enter the passageway and a number of authorized credentials that are presented to the access control device (¶[0010] - "the location information can be used in conjunction with video data from video cameras to verify identities of the users carrying the fobs and track any other individuals. The video cameras are especially useful at detecting 'tailgating' by non-authorized users."; ¶[0118] - "if the verification and tracking system 115 authenticates two users and the video analysis system 120 verifies the identities of the two users, then the user information would correspond to the video identification. Conversely, if the verification and tracking system 115 authenticates two fobs (i.e., users), but the video analysis system 120 identifies different users, then the user information would not correspond to the video analysis. In an alternative embodiment, the video analysis system 120 may also identify that numbers of users do not correspond to the number of identified fobs. For example, if the verification and tracking system 115 authenticates two (2) fobs, but the video analysis system 120 identifies three users, then the user information would not correspond to the video identification. Returning to step 618 of FIG. 8, if the user information corresponds to the video analysis, then the video analysis system 120 sends a confirmation to the verification and tracking system 115 in step 622. In the next step 624, the verification and tracking system 115 sends a signal to the door controller 112 to unlock the door and grant access to the restricted area."; Fig. 8). It is desirable to avoid additional hardware and device for user identification. Therefore,  it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Johnson et al. with those of Trani in order to further improve access control by using biometric data captured by the mobile device to determine the identity of the user instead of requiring an additional device to capture the biometric data used to determine the identity of the user.

Regarding claim 17, Johnson et al. in view of Trani disclose as stated in the rejection of claim 10, above.  Johnson et al. also disclose a RADAR system configured to determine a location of the user relative to the passageway; wherein the access control device is configured to determine that the user intends to access the passageway based on the determined location of the user relative to the passageway (¶[0007] - "Another object of the present invention is to provide systems and methods to automatically lock and unlock a door to a dwelling user, resource owner, or end-user based on user intent without any direct user action being taken to do so."; ¶[0343] – motion detection devices 10(g) include but are not limited to Infrared (passive and active sensors); optics (video and camera systems); radio frequency energy (radar ... "; ¶[0345] - "As a non-limiting example the first distance for the motion detection device 10(g) to detect approach of an individual is 5 meters, 10 meters and the like and the first trigger is at 10 meters, 5 meters and the like."; Fig. 34).

Regarding claim 19, Johnson et al. disclose as stated in the rejection of claim 1, above. Johnson et al. also disclose wherein to determine whether the user is authorized to access the passageway comprises to: 
analyze the biometric data of the user; and analyze the captured biometric data to determine an identity of the user (¶[0341] - "an authorization sensing device (motion detection device) 10(g) which can be long range, short range, and both and the like. As non-limiting examples the authorization sensing device 10(g) can be one or more of a device to sense key fobs/key cards, mobile devices 210, microchips, devices to sense biometrics,"; Fig. 34). Johnson et al.  do not disclose to analyze, by the mobile device, the biometric data of the user; and analyze, by the mobile device, the captured biometric data to determine an identity of the user.
However, Trani discloses to analyze, by the mobile device, the biometric data of the user; and analyze, by the mobile device, the captured biometric data to determine an identity of the user (¶[0054] - "the users would periodically authenticate themselves via the fingerprint reader integrated into the fobs or mobile computing devices 103."; Fig. 1). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Johnson et al. with Trani in order to further improve access control by using biometric data captured by the mobile device to determine the identity of the user instead of requiring an additional device to capture the biometric data used to determine the identity of the user.

	Claims 12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2016/0189453 A1 to Johnson et al. in view of U.S. Patent Application Publication No. US 2016/0055692 A1 to Trani and further in view of publication “The Future of Authentication for the Internet of Things” to Shikiar et al. (see IDS mailed on 04/23/2020)

Regarding claim 12, Johnson et al. in view of Trani disclose as stated in the rejection of claim 11, above. Johnson et al. also disclose wherein the user mobile device is an identity device and is configured to execute protocol to transmit the instruction to the access control device (¶[0217] - "person A arrives home and its mobile or computing device 210 is authenticated by the intelligent door look system 100. His identity is shared with the intelligent door lock system back-end 68."; Fig. 20). Johnson et al. in view of Trani do not disclose wherein the user mobile device is a Fast Identity Online (FIDO) compliant device and is configured to execute a FIDO protocol to transmit the instruction to the access control device.
Shikiar et al. disclose wherein the user mobile device is a Fast Identity Online (FIDO) compliant device and is configured to execute a FIDO protocol to transmit the instruction to the access control device (FIDO) protocol by the mobile device (pg 25, bubble 1 –“ “Primary interaction” devices“; pg 25, bubble 2 - "smart door locks, …"; pg 54-57). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Johnson et al. in view of Trani with those of Shikiar et al. in order to further improve access control by using more secure standardized and open-sourced secure identity protocol on the mobile device.

Regarding claim 20, Johnson et al. in view of Trani disclose as stated in the rejection of claim 19, above. Johnson et al. also disclose wherein to determine whether the user is authorized to access the passageway comprises to execute an identity protocol by the mobile device (¶[0217] - "person A arrives home and its mobile or computing device 210 is authenticated by the intelligent door look system 100. His identity is shared with the intelligent door lock system back-end 68."; Fig. 20). Johnson et al. in view of Trani do not disclose to execute a Fast Identity Online (FIDO) protocol by the mobile device. 
However, Shikiar et al. disclose to execute a Fast Identity Online (FIDO) protocol by the mobile device (pg 25, bubble 1 –“ “Primary interaction” devices“; pg 25, bubble 2 - "smart door locks, …"; pg 54-57). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Johnson et al. in view of Trani with those of Shikiar et al. in order to further improve access control by using more secure standardized and open-sourced secure identity protocol on the mobile device.

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Furthermore, reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references in the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s)

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:



“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631